Citation Nr: 0903060	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
February 2000.  He had approximately nine years of active 
service prior to these dates.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.  The RO in Atlanta, Georgia, 
currently has jurisdiction of the case.  The claims were 
previously remanded by the Board in June 2008 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.

The Board notes that prior to certification of this appeal in 
December 2008, the veteran withdrew his appeal with respect 
to a claim for entitlement to a total disability rating based 
upon individual unemployability (TDIU) due to service-
connected disability.  As such, the Board finds that this 
claim is no longer subject to current appellate review.


FINDINGS OF FACT

1.  The veteran's bilateral tinnitus is etiologically related 
to active service.  

2.  The veteran does not exhibit hearing loss in either ear 
per VA standards.  

3.  There is no medical evidence of record showing that the 
veteran's left knee disorder is etiologically related to 
active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

3.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Certain enumerated disorders, such as other 
organic diseases of the nervous system and arthritis, are 
presumed to have been incurred in service if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has bilateral tinnitus, 
bilateral hearing loss and a left knee disorder as a result 
of active service.  He asserts that he suffered from these 
conditions on active duty, continued to suffer from them 
after leaving active duty, and suffers from them to this day.  
More specifically, the veteran reports having mild hearing 
loss and ringing in his ears that would come and go during 
active service as a result of working on the flight deck of 
the U.S.S. Eisenhower.  He indicates that wearing protective 
devices was not possible at all times such that he was 
exposed to loud noises from jet aircraft and the catapult.  
The veteran reports speaking to medical personnel about the 
conditions and being told they were nothing serious and that 
nothing could be done about them.  He also indicates that he 
continued to have problems with his left knee after being 
seen with complaint of pain in August 1984, that he did not 
continuously run to sick call, and that he would take over-
the-counter pain medication and keep going.  See VA Forms 21-
4138 dated July 2004 and April 2005; May 2006 VA Form 9.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, bilateral 
hearing loss or tinnitus.  The service treatment records 
include several audiograms conducted throughout the veteran's 
period of service.  None, however, show that the veteran 
exhibited hearing loss per VA standards.  See health record 
with reference audiograms dated May 1977, November 1977, 
February 1978 and February 1979; health record with hearing 
test dated August 1982; reference audiograms/hearing 
conservation data dated June 1982, March 1985, June 1985, 
February 1987, March 1989, July 1991, December 1992, 
September 1994, October 1995, and November 1996; see also 
July 1976, February 1980, July 1991, November 1996 and 
September 1999 reports of medical examination.  The veteran 
was noted to have mild high frequency hearing loss (HFHL), 
not considered disabling (NCD), in February 1980 and left ear 
(AS) HFHL NCD in November 1996.  See reports of medical 
examination.  At the time of his separation from service, the 
veteran indicated that he did not know whether he had ever 
had hearing loss; the examining physician reported mild 
change HFHL, NCD.  See September 1999 reports of medical 
examination and history.  

The veteran's service treatment records reveal that he was 
seen with complaint of spontaneous left knee pain in August 
1984.  The veteran also reported knee pain after a long run.  
There was no swelling or tenderness noted but a positive 
patellar grind was reported.  The assessment made was knee 
chondromalacia.  See health record.  Subsequent to this date, 
however, there are no service treatment records related to 
complaint of, or treatment for, problems with his left knee, 
the veteran consistently denied having "trick" or locked 
knee, and clinical evaluation of his lower extremities was 
normal.  See July 1991, September 1995, November 1996 and 
September 1999 reports of medical examination and history.  

The post-service medical evidence of record consists entirely 
of VA treatment records.  The veteran complained of left knee 
popping for approximately one to two weeks in July 2004, but 
no assessment was made.  See PCT-nurse follow-up and 
education note; walk-in clinic MD note.  X-rays of the 
veteran's left knee taken that same month revealed tiny 
osteophytes extending from the tibial spines, but no 
significant degenerative changes, fractures or dislocations 
and no joint effusions were noted.  Bony mineralization was 
within normal limits.  Danny examination was not obtained 
and, therefore, the joint spaces could not be completely 
evaluated; however, it appeared grossly within normal limits.  
The impression was essentially negative knee.  See imaging 
report.  

The veteran was seen in August 2004 with complaint of 
multiple generalized pains and a request for stronger pain 
medication.  He indicated that his left knee was hurting the 
worst at that time.  The veteran reported chronic pain, which 
he described as aching, sharp, shooting, stabbing, squeezing 
and burning.  See primary care unscheduled/triage note.  He 
was able to ambulate but with difficulty; physical 
examination revealed limited range of motion due to 
tenderness and mild swelling along the medial aspect, but no 
crepitus.  See August 2004 LSU MD note.  The veteran was 
subsequently assessed with knee arthralgia.  See August 2004 
progress note.  

X-rays were taken again in August 2004.  The report indicated 
interval development of a large suprapatellar knee joint 
effusion and minor arthritic changes of the knee, but no 
fractures, periosteal changes, or unusual calcifications.  
The impression made was of interval appearance of a large 
suprapatellar knee joint effusion since the prior study dated 
July 2004.  See imaging report.  

In September 2004, the veteran was seen for a routine follow-
up with continued complaint of left knee pain associated with 
popping.  He was assessed with left knee pain/swelling and it 
was noted he had a pending magnetic resonance imaging (MRI).  
See PCT-MD note.  The MRI of the veteran's left knee 
contained an impression of small posteromedial synovial cyst; 
evidence of degenerative change involving the medial 
compartment; marrow edema involving the medial tibial 
plateau, which could be degenerative in origin or could be 
reflective of fairly recent trauma; changes evident medially; 
and moderate joint effusion.  See imaging report.  

X-rays of the veteran's left knee were again taken in January 
2005 and compared with the July and August 2004 images.  The 
report indicated that tiny osteophytes extended from the 
tibial spines, resolution of the previously identified joint 
effusion, and no acute fracture.  The impression made was 
resolution of joint effusion with continued very minor 
degenerative changes.  See imaging report.  

In August 2006, the veteran was seen with complaint of left 
knee pain for one week but denied falling or injuring his 
knee.  He was still ambulatory without assistance but 
swelling was noted on the anterior patella, as was redness 
and warmth over the patella.  There was no pain in the joint, 
thigh or lower leg and no appreciable joint effusion.  The 
assessment made was left knee prepatellar bursitis; the 
veteran was to continue ice and elevation.  See surgery ortho 
resident note.  A few weeks later, the veteran reported that 
his symptoms had improved significantly with medication.  See 
August 2006 surgery orthopedic clinic note.  

The veteran was seen on a consult for hearing evaluation in 
August 2004.  He reported a hearing loss in both ears (AU), 
right ear greater than left ear (AD > AS), accompanied by 
periodic tinnitus, but denied any history of middle ear 
pathology or vertigo.  An otoscopy was within normal limits 
for both ears and audiometric testing was conducted.  A 
summary reports that test results indicated hearing was 
within normal limits (WNL) at 250-8000 Hz, both ears; speech 
recognition thresholds (SRTs) were in good agreement with 
pure-tone averages (PTAs) in both ears and speech 
discrimination was excellent in both ears at 55dBHL.  At that 
time, the veteran was not a candidate for amplification and 
the audiologist reported explaining the test results to the 
veteran.  The audiogram of record does not appear to show a 
hearing level below 20 Hz in either ear.  See audiology 
consults note.  The Board notes that there are no post-
service medical records containing complaint of, or treatment 
for, bilateral tinnitus.  

The veteran underwent a VA compensation and pension (C&P) 
orthopedic examination in September 2008, at which time his 
claims folder was reviewed.  The examiner noted several in-
service treatment records and also reported on the post-
service medical evidence of record.  The veteran reported no 
specific injury to his knee in service, but indicated that he 
frequently worked on his knees while on aircraft carriers.  
He reported throbbing in his left knee since his February 
2000 discharge from service, as well as popping with flexion 
and extension and general discomfort.  The veteran denied any 
swelling, heat, redness, weakness, stiffness, fatigability, 
giving way, or lack of endurance.  He reported taking over-
the-counter medication such as anti-inflammatories.  The 
examiner noted that the veteran did not describe any specific 
flare-ups in the joints and that it was more of a chronic, 
ongoing discomfort, which appeared to be of mild to moderate 
severity.  The veteran reported that he was able to work and 
had not missed any work because of his knee.  He was also 
able to play golf on a regular basis.  

Following physical examination, the veteran was diagnosed 
with chondromalacia of the left knee patella (basis is a 
grating sensation with range of motion and previous x-ray 
interpretation in 2006); mild degenerative arthritis by x-
ray; and mild Baker's cyst by examination.  The examiner 
found that it is not at least as likely as not a probability 
of 50 percent or greater that the current left knee disorder 
had its onset during active service or is related to any 
service disease or injury.  This opinion was based on a 
review of the claims folder with no significant injury 
located.  An addendum to the examination reports that x-ray 
taken of the veteran's left knee that month revealed mild 
tricompartmental osteoarthritis.  The examiner made no change 
to his previous report based on the x-ray findings.  

The veteran also underwent a VA C&P audio examination in 
September 2008.  His claims folder was reviewed and the 
examiner reported that reports of medical examination and 
hearing conversation forms dating back to 1977 showed a mild 
hearing loss at 6 kHz in both ears at various times.  The 
examiner further noted that the left ear began to show a loss 
consistently at 6 kHz in 1995.  The veteran reported a 
bilateral tinnitus four to five times per week that lasts for 
just a few seconds and began around the year 2000.  He also 
noted that he had heard better in his left ear since the late 
1980s.  The veteran denied all other ear-related symptoms, 
reported a history positive for military noise exposure with 
the use of hearing protection, and reported a history of 
occasional occupational noise exposure around jack hammers 
without the use of hearing protection.  Recreational noise 
exposure was denied, as was a family history of hearing loss.  
Medical history reported was not significant for hearing 
loss.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
20
25
20
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left.  
Results were considered reliable and suitable for rating 
purposes.  Audiological evaluation using insert earphones 
revealed a mild sensorineural hearing loss at 6 and 8 kHz in 
the right ear and at 6 kHz in the left.  Word recognition was 
excellent in both ears and immittance measures were 
consistent with normal middle ear function bilaterally.  

The examiner reported that the results between 500 and 4000 
Hz showed hearing sensitivity within normal limits in both 
ears.  Review of the claims folder showed a high frequency 
hearing loss past 4 kHz as did testing on the day of the 
examination.  The examiner found that it is as least as 
likely as not that the hearing loss began while the veteran 
was in the military.  Tinnitus reported was found to be as 
least as likely as not a symptom associated with hearing 
loss.  

The evidence of record does not support the veteran's claim 
for service connection for bilateral hearing loss.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  While the 
Board acknowledges that the veteran was noted to have mild 
high frequency hearing loss during service and mild change 
high frequency hearing loss at the time of his separation, 
none of the audiograms conducted during service, to include 
those conducted in conjunction with these findings, reveal 
auditory thresholds that meet the requirements of 38 C.F.R. 
§ 3.385.  Moreover, the veteran did not exhibit bilateral 
hearing loss per VA standards at the time of the September 
2008 VA C&P audio examination, though the VA examiner 
reported a high frequency hearing loss past 4 kHz and found 
it was as least as likely as not this decrease in hearing 
acuity began in service.  As the veteran does not exhibit 
hearing loss in either ear that meets VA standards, however, 
service connection is not warranted and the claim must be 
denied.  See 38 C.F.R. § 3.385.  

The evidence of record also does not support the veteran's 
claim for service connection for a left knee disorder.  While 
the Board acknowledges the in-service complaint of left knee 
pain and assessment of chondromalacia, see August 1984 health 
record, there are no other records of in-service treatment so 
as to find that the veteran had a chronic in-service left 
knee disorder.  The Board also acknowledges the veteran's 
argument that he did not continually seek sick call treatment 
for left knee pain, but instead took over-the-counter pain 
medication.  Review of the service treatment records reveals, 
however, that the veteran was seen with complaints involving 
other problems in multiple locations.  In addition, and as 
discussed above, the veteran consistently denied problems 
with his left knee after the treatment he received in August 
1984.  

In addition to the lack of evidence to support a finding of a 
chronic in-service left knee problem, the earliest post-
service medical evidence of record related to the veteran's 
left knee is dated July 2004, more than four years after his 
separation from service.  This span of time does not support 
a finding that the veteran has had continuity of 
symptomatology since service.  

Lastly, although the veteran has been diagnosed with left 
knee chondromalacia of the patella, mild degenerative 
arthritis, and mild Baker's cyst, the VA examiner found that 
it is not at least as likely as not that the veteran's 
current left knee disorder had its onset during active 
service or is related to any service disease or injury, as 
review of the claims folder did not reveal any significant 
left knee injury.  Therefore, there is no medical evidence of 
record establishing that the veteran's left knee disorder is 
related to active service and no evidence of degenerative 
changes within the year following the veteran's separation 
from service.  For these reasons, service connection for a 
left knee disorder is not warranted and the claim must be 
denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against these two 
claims, the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection is warranted, however, for bilateral 
tinnitus.  The Board acknowledges that the veteran's service 
and post-service treatment records are devoid of reference to 
complaint of, or treatment for, bilateral tinnitus.  The 
veteran is competent to report ringing in his ears that would 
come and go during active service as a result of working on 
the flight deck of the U.S.S. Eisenhower, as well as 
continuing problems after his discharge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is competent 
to describe the physical manifestations of his/her disease or 
disability).  In addition, the VA examiner found that the 
veteran's tinnitus is as least as likely as not a symptom 
associated with hearing loss.  

While service connection is not warranted for bilateral 
hearing loss because the veteran does not meet the 
requirements of 38 C.F.R. § 3.385, the opinion provided by 
the VA examiner as to the etiology of the veteran's tinnitus 
does not preclude entitlement to service connection for this 
disability.  This is so because the examiner has, in essence, 
found that the veteran has diminished hearing acuity with 
associated tinnitus as a result of service.  In light of the 
foregoing opinion, which is the only medical opinion of 
record, the Board resolves all reasonable doubt in the 
veteran's favor by finding that service connection for 
tinnitus is warranted.  38 C.F.R. §§ 3.102,  3.303.  

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for bilateral 
tinnitus, any defect in the notice or assistance given to the 
veteran was harmless.  As for the remaining claims, prior to 
the issuance of the March 2005 rating decision that is the 
subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See August 2004 letter.  Accordingly, the duty to 
notify has been.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See April 2006 statement of the 
case (SOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's service and VA treatment records have 
been associated with the claims folder and the veteran was 
afforded appropriate VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for a left knee disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


